UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6134


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEAN CURTIS SAWYER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cr-00125-RBS-TEM-5; 2:09-cv-00634-RBS)


Submitted:   October 6, 2011                 Decided:   October 24, 2011


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dean Curtis Sawyer, Appellant Pro Se.  Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dean    Curtis         Sawyer     seeks       to     appeal      the     district

court’s     order    dismissing        as    untimely       his    28      U.S.C.A.       §    2255

(West Supp. 2011) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     §      2253(c)(1)(B)             (2006).             A    certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies        this        standard        by        demonstrating            that

reasonable      jurists        would        find    that        the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief      on     procedural          grounds,        the       prisoner          must

demonstrate      both    that       the     dispositive          procedural         ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have   independently           reviewed       the    record       and   conclude          that

Sawyer has not made the requisite showing.                         Accordingly, we deny

Sawyer’s motion for a certificate of appealability and dismiss

the appeal.      We deny Sawyer’s motion for appointment of counsel.

We   dispense    with        oral   argument       because        the     facts     and       legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3